DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/2021 and 10/20/2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
With respect to the information disclosure statements filed on 10/20/2020: It is impractical for the examiner to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review was made of the cited references.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helwig et al (US 2001/0017801, hereinafter referred to as Helwig).

As per claim 1:
Helwig discloses a parallel processor, comprising 5a plurality of bit cells, each bit cell comprising: an addressable memory bit (Helwig: Figure 2, bit cells containing data D0 – D31); and a first addressable logic operator connected to the addressable memory bit (Helwig: Paragraph [0007] and figure 2, comparators CO0 – CO31 are XOR logic gates, interpreted as being equivalent to the claimed logic operator); and a first arithmetic logic unit (ALU) configured to compute a first function of 10outputs from the first addressable logic operators of the plurality of bit cells (Helwig: Figure 2 and paragraph [0012], NAND gate 125 is interpreted as being equivalent to the claimed ALU as it performs a “first function” of performing a NAND operation with each of the outputs of the XOR gates of comparators CO0-CO31).
	
	As per claim 13:
	Helwig discloses a memory module comprising the addressable memory bits of the plurality of bit cells (Helwig: Figure 2 memory 102 with memory cells); and 5a processing module communicatively coupled to the memory module and comprising: the first ALU and additional ALUs (Helwig: Paragraph [0007] and Figure 2, CAM circuit 109 contains a NAND 125, figure 1, CAM circuits with 109, 110 and 124 each contain NAND and OR gate 144 represent the claimed additional ALUs); and the first addressable logic operators of the plurality of bit cells (Helwig: [0007] and  Figure 2, Comparator CO0 – CO-31 are XOR gates).

	As per claim 14:
	Helwig discloses a memory device for performing logical operations, the memory device comprising: a plurality of rows of bit cells comprising content-addressable memory (Helwig: Figure 2 and paragraph 7, CAM circuit contains bit row 102, Figure 1, plurality of CAM circuits each with respective row of bit cells); and a plurality of row arithmetic logic units (ALUs), each row ALU being 

	As per claim 18:
	Helwig discloses a method for performing logic functions in memory, the method comprising: performing a bit-wise logic operation on data stored on an array of addressable memory cells having M rows of N bits (Helwig: Paragraph [0007] and figure 2, bit row 102, Comparators CO0 – CO31 are XOR gates); and 10in parallel at each of the M rows, performing an arithmetic logic function on N corresponding outputs from the bit-wise logic operation (Helwig: Paragraph [0007] and figure 2, the NAND gate 125 performing the claimed “arithmetic logic function” on the outputs from Comparators CO0-CO31).

Allowable Subject Matter
Claims 2 – 12, 15 – 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for indicating allowable subject matter are that the dependent claims listed above contain limitations that while they may be taught by the prior art of record, if said prior art were to be combined with the Helwig reference above it would render Helwig inoperable for its intended purpose.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braceras et al (US 5,638,315) describes the use of content addressable memory and the use .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181